The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 19, 2015

                                     No. 04-15-00209-CR

                                     Ramon DAVIDSON,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR11312W
                        Honorable Lorina I. Rummel, Judge Presiding


                                        ORDER
       This appeal is reinstated on the docket of the court. We order appellant’s brief due July
20, 2015.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court